EXHIBIT 16.1 HHC 11venue, Apt. #633 Forest Hills, NY 11375 Tel. 6142608772 Email.inform@HHCCPA.net January 8, 2014 Securities and Exchange Commission treet, N.W. Washington, DC 20549-7561 Dear Sirs/Madams: We have read Item 4.01 of China Logistics Group Inc. (the “Company”) Form 8-K dated January 6, 2014, and are in agreement with the statements relating only to HHC contained therein. We have no basis to agree or disagree with other statements of the Company contained therein Very truly yours, /S/ HHC
